department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c c date number info release date uil conex-115132-06 the honorable mark pryor united_states senator president clinton avenue suite little rock ar attention --------------------- dear senator pryor i am responding to your letter dated ------------------- on behalf of your constituent -------- ------------------ a recent retiree he wants to include his last paycheck for in the tax_year even though he did not receive the paycheck until sometime in date in general a paycheck is gross_income in the taxable_year in which the taxpayer receives it unless the taxpayer’s method_of_accounting requires that he or she account for the payment in a different period sec_451 of the internal_revenue_code the code most individual taxpayers use the cash_receipts_and_disbursements_method of accounting under this method_of_accounting taxpayers must generally include items of gross_income in the year they actually or constructively receive them sec_1_451-1 and sec_1_451-2 of the income_tax regulations the regulations a taxpayer constructively receives income when a payer makes available a check so that the taxpayer can draw on it at any time sec_1_451-2 of the regulations it is our understanding that the check in question was not available to ------------- in the year it was only made available to him in generally we consider that checks are income to a cash_method taxpayer in the year he or she receives them unless constructively received in an earlier year see 158_f2d_859 7th cir the fact that a payer issues a paycheck in one year and the taxpayer receives it in another does not make the check taxable in the year issued see 196_f2d_127 5th cir checks sent through the mail are typically taken into income in the year the taxpayer actually receives them unless the amounts are made available to the taxpayer in the earlier year see 292_us_210 revrul_76_3 1976_1_cb_114 revrul_73_99 1973_1_cb_412 in other words unless the taxpayer had access to or control_over the check in the first year constructive receipt of the check did not occur in the first year and the taxpayer should recognize the income in the second year when he or she actually received the check if the check was made available to the taxpayer in the earlier year ie the taxpayer could have picked up the check in the earlier year then the paycheck could have been constructively received in the earlier year see revrul_68_126 1968_1_cb_194 in general it has been our consistent position not to tax a cash_basis taxpayer on income that is not available to the taxpayer during the tax_year at issue ------------- in particular asked about our interpretation of sec_1_451-2 of the regulations in 70_us_445 the court held that when interpreting statutes courts are often compelled to construe ‘or’ as meaning ‘and’ and again ‘and’ as meaning ‘or’ id pincite the courts give great weight to an agency’s consistent interpretation of its own regulations when resolving doubtful meanings of the tax laws see c i r v south texas lumber co 333_us_496 282_us_375 moreover regulations and interpretations that have long continued without substantial change applying to unamended or substantially reenacted statutes are deemed to have received congressional approval and have the effect of law see u s v correll 389_us_299 383_us_272 305_us_79 we have consistently defined constructive receipt in sec_1_451-2 to require that the funds be available to the taxpayer thus a taxpayer must have access to the funds or control_over the funds in the earlier year to constructively receive the funds in the earlier year otherwise a taxpayer is in actual receipt of the funds in the later year when he or she receives the check this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 2006_1_irb_1 i hope this information is helpful if you need further assistance please contact me ------------------------------------------------or -----------------at --- --------------------- sincerely edward s cohen deputy associate chief_counsel income_tax accounting macro form rev department of the treasury - internal_revenue_service
